


Exhibit 10.28

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 10th day
of June, 2005 (the “Commencement Date”) by and between Penn National
Gaming, Inc., a Pennsylvania corporation (the “Company”), and Steven T. Snyder,
an individual residing in Pennsylvania (“Employee”).

 

WHEREAS, Employee has been employed by the Company “at will” since his initial
date of hire; and

 

WHEREAS, the parties now desire to enter into an agreement reflecting, among
other things, certain covenants and consideration exchanged by the parties, all
as more specifically set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.     Employment.  The Company hereby agrees to employ Employee and Employee
hereby accepts such employment, in accordance with the terms, conditions and
provisions hereinafter set forth.

 

1.1.          Duties and Responsibilities.  Employee shall serve as Senior Vice
President, Corporate Development of the Company.  Employee shall perform all
duties and accept all responsibilities incident to such position as may be
reasonably assigned to him by the Chief Executive Officer. Employee’s principal
place of employment shall be in Wyomissing, Pennsylvania.

 

1.2.          Term. The term of this Agreement shall begin on the date hereof
and shall terminate at the close of business on the third anniversary of the
Commencement Date (the “Initial Term”), unless earlier terminated in accordance
with Section 3 hereof.  This Agreement shall automatically renew for additional
three-year periods (each, a “Renewal Term” and, together with the Initial Term,
the “Employment Term”) unless either party has delivered written notice of
non-renewal at least 60 days prior to the start of a Renewal Term or unless
earlier terminated in accordance with Section 3 hereof.

 

1.3.          Extent of Service.  Employee agrees to use Employee’s best efforts
to carry out Employee’s duties and responsibilities and, consistent with the
other provisions of this Agreement, to devote substantially all of Employee’s
business time, attention and energy thereto.  The foregoing shall not be
construed as preventing Employee from serving on the board of philanthropic
organizations, or providing oversight with respect to his personal investments,
so long as such service does not materially interfere with Employee’s duties
hereunder.

 

2.     Compensation.  For all services rendered by Employee to the Company, the
Company shall compensate Employee as set forth below.

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

2.1.          Base Salary.  The Company shall pay Employee a base salary (“Base
Salary”), commencing on the Commencement Date, at the annual rate of three
hundred twenty-five thousand ($325,000) dollars, payable in installments at such
times as the Company customarily pays its other senior executives (“Peer
Executives”).  Employee’s performance and Base Salary shall be reviewed
annually.  Any increase in Base Salary or other compensation shall be made at
the discretion of the Company’s Board of Directors (the “Board”) or the
compensation committee of the Board (the “Compensation Committee”).

 

2.2.          Cash Bonuses.  Employee shall participate in the Company’s
incentive compensation plan for senior management as such may be adopted,
amended and approved, from time to time, by the Compensation Committee.

 

2.3.          Equity Compensation.  The Company may grant to Employee options or
other equity compensation pursuant to, and subject to the terms and conditions
of, the then current equity compensation plan of Penn National Gaming, Inc.  The
Compensation Committee shall set the amount and terms of such options or other
equity compensation.

 

2.4.          Other Benefits.  Employee shall be entitled to participate in all
other employee benefit plans and programs, including, without limitation,
health, vacation, retirement, deferred compensation or SERP, made available to
other Peer Executives, as such plans and programs may be in effect from time to
time and subject to the eligibility requirements of the each plan.  Nothing in
this Agreement shall prevent the Company from amending or terminating any
retirement, welfare or other employee benefit plans or programs from time to
time, as the Company deems appropriate.

 

2.5.          Vacation, Sick Leave and Holidays.  Employee shall be entitled in
each calendar year to four (4) weeks of paid vacation time.  Each vacation shall
be taken by Employee at such time or times as agreed upon by the Company and
Employee, and any portion of Employee’s allowable vacation time not used during
the calendar year shall be subject to the Company’s payroll policies regarding
carryover vacation.  Employee shall be entitled to holiday and sick leave in
accordance with the Company’s holiday and other pay for time not worked
policies.

 

2.6.          Reimbursement of Expenses.  Employee shall be provided with
reimbursement of reasonable expenses related to Employee’s employment by the
Company on a basis no less favorable than that authorized from time to time for
Peer Executives.

 

3.     Termination.  Employee’s employment may be terminated prior to the end of
the Employment Term in accordance with, and subject to the terms and conditions,
set forth below.

 

3.1.          Termination by the Company.

 

(a)           Without Cause.  The Company may terminate Employee at any time
without Cause (as such term is defined in subsection (b) below) upon delivery of
written notice to Employee, which notice shall set forth the effective date of
such termination.

 

(b)           With Cause.  The Company may terminate Employee at any time for
Cause effective immediately upon delivery of written notice to Employee.  As
used herein, the term “Cause” shall mean:

 

2

--------------------------------------------------------------------------------


 

(i)            Employee shall have been convicted of a felony or any misdemeanor
involving allegations of fraud, theft, perjury or conspiracy;

 

(ii)           Employee is found disqualified or not suitable to hold a casino
or other gaming license by a governmental gaming authority in any jurisdiction
where Employee is required to be found qualified, suitable or licensed other
than for reasons known to the Company prior to the date hereof;

 

(iii)          Employee materially breaches any material Company policy or any
material term hereof, including, without limitation, Sections 4 through 7 and,
in each case, fails to cure such breach within 15 days after receipt of written
notice thereof; or

 

(iv)          Employee misappropriates corporate funds as determined in good
faith by the Board.

 

3.2.          Termination by the Employee.  Employee may voluntarily terminate
employment for any reason effective upon 60 days’ prior written notice to the
Company, unless the Company waives such notice requirement (in which case the
Company shall notify Employee in writing as to the effective date of
termination).

 

3.3.          Termination for Death or Disability.  In the event of the death or
total disability of Employee, this Agreement shall terminate effective as of the
date of Employee’s death or total disability.  The term “total disability” shall
have the definition set forth in the Company’s Long Term Disability Insurance
Policy in effect at the time of such determination.

 

3.4.          Payments Due Upon Termination.

 

(a)           Generally.  Upon any termination described in Sections 3.1, 3.2 or
3.3 above, Employee shall be entitled to receive any amounts due for Base Salary
earned or expenses incurred through the effective date of termination and any
benefits accrued or earned on or prior to such date in accordance with the terms
of any applicable benefit plans and programs.

 

(b)           Certain Circumstances.  In the event the Company terminates
Employee’s employment without Cause or due to death or a total disability or in
the event that the Company elects not to renew this Agreement, and subject to
Employee executing the release attached hereto as Exhibit A, Employee shall be
entitled to receive the following in lieu of any other severance:

 

(i)            Employee shall receive a payment equal to Employee’s monthly Base
Salary at the highest rate in effect for Employee during the 24-month period
immediately preceding the effective date of termination and Employee’s monthly
bonus value (determined by dividing the highest amount of annual cash bonus
compensation paid to Employee in respect of either the first or second full
calendar year immediately preceding the effective date of termination by twelve)
for a period equal to the greater of (1) the number of months remaining in the
Employment Term or (2) 24 months (the “Severance Period”).

 

3

--------------------------------------------------------------------------------


 

(ii)           Employee shall continue to receive the health benefits coverage
in effect on the effective date of termination (or as the same may be changed
from time to time for Peer Executives) for Employee and, if any, Employee’s
spouse and dependents for the Severance Period.  At the option of the Company,
the Company may elect to pay Employee cash in lieu of such coverage in an amount
equal to Employee’s after-tax cost of obtaining generally comparable coverage
for such period.

 

(iii)          Employee shall continue to serve as a non-officer employee of the
Company during the Severance Period and, as such, all options granted to
Employee shall continue vesting for such period.

 

(c)           Payments.   Cash Payments due under this Section 3.4 shall be made
as follows: 75% shall be made within 15 days of the effective date of
termination and the balance shall be made in accordance with the payroll
practices in effect on the date of termination, unless, at the Company’s sole
option, the Company elects to make all such payments in a single lump sum. 
Except as otherwise provided in this Section 3.4, Section 8 or Section 9, no
other payments or benefits shall be due under this Agreement to Employee.

 

3.5.          Notice of Termination.  Any termination of Employee’s employment
shall be communicated by a written notice of termination delivered within the
time period specified in this Section 3.  The notice of termination shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) briefly summarize the facts and circumstances deemed to provide a basis for
a termination of employment and the applicable provision hereof, and
(iii) specify the termination date in accordance with the requirements of this
Agreement.

 

4.     No Conflicts of Interest.  Employee agrees that throughout the period of
Employee’s employment hereunder or otherwise, Employee will not perform any
activities or services, or accept other employment that would materially
interfere with or present a conflict of interest concerning Employee’s
employment with the Company.  Employee agrees and acknowledges that Employee’s
employment by the Company is conditioned upon Employee adhering to and complying
with the business practices and requirements of ethical conduct set forth in
writing from time to time by the Company in its employee manual or similar
publication.  Employee represents and warrants that no other contract, agreement
or understanding to which Employee is a party or may be subject will be violated
by the execution of this Agreement by Employee.

 

5.     Confidentiality.  Employee recognizes and acknowledges that Employee will
have access to certain confidential information of the Company and that such
information constitutes valuable, special and unique property of the Company
(including, but not limited to, information such as business strategies,
identity of acquisition or growth targets, marketing plans, customer lists, and
other business related information for the Company’s customers).  Employee
agrees that Employee will not, for any reason or purpose whatsoever, during or
after the term of employment, disclose any of such confidential information to
any party, and that Employee will keep inviolate and secret all confidential
information or knowledge which Employee has access to by virtue of Employee’s
employment with the Company, except as otherwise may be necessary in the
ordinary course of performing Employee’s duties with the Company.

 

4

--------------------------------------------------------------------------------


 

6.     Non-Competition.

 

(a)           As used herein, the term “Restriction Period” shall mean a period
equal to the greater of (i) the remainder of the Employment Term in effect on
the effective date of termination and (ii) the Severance Period, if applicable;
provided, however, that, if on or before the Trigger Date, Employee has been
terminated for one of the reasons contemplated by Section 3.4(b), Employee may
elect to terminate the Restriction Period at any time following the first
anniversary of the effective date of termination by delivering written notice to
the Company that Employee has made such election and that, in consideration
therefore, is waiving the right to receive any continued payments under
Section 3.4(b).

 

(b)           During Employee’s employment by the Company and for the duration
of the Restriction Period thereafter, Employee shall not, except with the prior
written consent of the Company, directly or indirectly, own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit Employee’s name to be used in connection with, any business or
enterprise which owns or operates a gaming or pari-mutuel facility located
within 150 miles of any gaming or pari-mutuel facility owned or operated by the
Company or any of its affiliates.

 

(c)           The foregoing restrictions shall not be construed to prohibit
Employee’s ownership of less than 5% of any class of securities of any
corporation which is engaged in any of the foregoing businesses and has a class
of securities registered pursuant to the Securities Exchange Act of 1934,
provided that such ownership represents a passive investment and that neither
Employee nor any group of persons including Employee in any way, either directly
or indirectly, manages or exercises control of any such corporation, guarantees
any of its financial obligations, otherwise takes any part in its business,
other than exercising Employee’s rights as a shareholder, or seeks to do any of
the foregoing.

 

(d)           Employee acknowledges that the covenants contained in Sections 5
through 7 hereof are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates and, in particular, that the
duration and geographic scope of such covenants are reasonable given the nature
of this Agreement and the position that Employee will hold within the
Company.    Employee further agrees to disclose the existence and terms of such
covenants to any employer that Employee works for during the Restriction Period.

 

7.     Non-Solicitation.  During Employee’s employment by the Company and for a
period equal to the greater of the Restriction Period or one year after the
effective date of termination, Employee will not, except with the prior written
consent of the Company, (i) directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is, or was within a six
month period prior to such solicitation or hiring, an executive or management
employee of the Company or any of its affiliates for any position as an
employee, independent contractor, consultant or otherwise or (ii) divert or
attempt to divert any existing business of the Company or any of its affiliates.

 

5

--------------------------------------------------------------------------------


 

8.     Change of Control.

 

8.1.          Consideration

 

(a)           Change of Control.  In the event of a Change of Control (as
defined below), Employee shall be entitled to receive a cash payment in an
amount equal to the product of three times the sum of (i) the highest annual
rate of Base Salary in effect for Employee during the 24-month period
immediately preceding the effective date of the Change in Control (the “Trigger
Date”) and (ii) the highest amount of annual cash bonus compensation paid to
Employee in respect of either the first or second full calendar year immediately
preceding the Trigger Date.

 

(b)           Restrictive Provisions.  As consideration for the foregoing
payments, Employee agrees not to challenge the enforceability of any of the
restrictions contained in Sections 5, 6 or 7 of this Agreement upon or after the
occurrence of a Change of Control. Employee and Company acknowledge that, as
additional consideration for the change of control payments, Employee has also
agreed to limit Employee’s ability to opt out of the Restriction Period in
Section 6(a) to periods prior to the Trigger Date.

 

8.2.          Payment Terms.  This change of control payment shall be made in
two lump sum payments as follows: (i) 75% to Employee on the Trigger Date; and
(ii) 25% into a mutually acceptable escrow account on the Trigger Date, payable
to Employee on the 90th day following the Trigger Date.  Notwithstanding any of
the foregoing to the contrary, the payment contemplated by clause (ii) shall be
paid immediately upon the occurrence of any of the following: (a) Employee’s
employment is terminated by the Company; or (b) Employee terminates employment
for Good Reason (as defined below).

 

8.3.          Certain Other Terms.  In the event payments are being made to
Employee under this Section 8, no payments shall be due under
Section 3.4(b)(i) of this Agreement with respect to any termination of
Employee’s employment following a Change of Control.  At the option of the
Company, the Company may require Employee to execute the release attached hereto
as Exhibit A; provided, however, that this requirement shall not in any way
alter the timing of the payments to be made under Section 8.2.  The provisions
of this Section 8 shall continue to apply to Employee if, during the 24-month
period immediately preceding the Trigger Date, the Company terminates Employee’s
employment without Cause or due to a total disability or the Company elects not
to renew this Agreement; provided, however, that, in such event, any payments
due under Section 8 shall be reduced by any prior payments made under
Section 3.4(b)(i).

 

8.4.          Defined Terms.

 

(a)           Change of Control.  The occurrence of one or more of the following
events:  (i) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company; (ii) the election of two (2) or more persons to the Board who do
not constitute Continuing Directors; or (iii) the ownership or acquisition by
any Person or Group of the power, directly or indirectly, to vote or direct the

 

6

--------------------------------------------------------------------------------


 

voting of securities having more than forty percent (40%) of the ordinary voting
power for the election of directors of the Company.

 

(b)           Good Reason.  The occurrence of any of the following events that
the Company fails to cure within 10 days after receiving written notice thereof
from Employee: (i) assignment to Employee of any duties inconsistent in any
material respect with Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities or inconsistent
with Employee’s legal or fiduciary obligations; (ii) any reduction in Employee’s
compensation or substantial reduction in Employee’s benefits taken as a whole;
(iii) any travel requirements materially greater than Employee’s travel
requirements prior to the Change of Control; or (iv) breach of any material term
of this Agreement by the Company.

 

(c)           Continuing Directors.  Any person who, as of the date of
determination, either (i) was a member of the Board as of the date of this
Agreement or (ii) was nominated for election or elected to the Board with the
affirmative vote of a majority of directors comprising the Board or, if
applicable, the Nominating Committee of the Board, who were Continuing Directors
immediately prior to such nomination or election.

 

(d)           Group.  Any group of related Persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended.

 

(e)           Person.  Any individual, partnership, joint venture, trust,
corporation, limited liability entity, unincorporated organization or other
entity (including a governmental entity).

 

9.     Certain Tax Matters.

 

9.1.          Generally.  In the event Employee becomes entitled to receive the
payments (the “Severance Payments”) provided under Section 3 or Section 8 hereof
or under any other plan or arrangement providing for payments under
circumstances similar to those contemplated by such sections, and if any of the
Severance Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall pay to Employee at the time specified for such payments, an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Employee shall be equal to the amount of the Severance Payments after deducting
normal and ordinary taxes but not deducting (a) the Excise Tax and (b) any
federal, state and local income tax and Excise Tax payable on the payment
provided for by this Section 9.

 

9.2.          Illustration.  For example, if the Severance Payments are
$1,000,000 and if Employee is subject to the Excise Tax, then the Gross-Up
Payment will be such that Employee will retain an amount of $1,000,000 less only
any normal and ordinary taxes on such amount. The Excise Tax and federal, state
and local taxes and any Excise Tax on the payment provided by this Section 9
will not be deemed normal and ordinary taxes.

 

9.3.          Certain Terms.  For purposes of determining whether any of the
Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax, the following will apply:

 

7

--------------------------------------------------------------------------------


 

(a)           Any other payments or benefits received or to be received by
Employee in connection with a Change in Control of the Company or Employee’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the Company’s Compensation Committee and acceptable to Employee,
such other payments or benefits (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code, or are otherwise not subject to
the Excise Tax;

 

(b)           The amount of the Severance Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (y) the total amount
of the Severance Payments or (z) the amount of excess parachute payments within
the meaning of Section 280G(b)(1) (after applying clause (a), above); and

 

(c)           The value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with proposed, temporary or final regulations under Sections 280G(d)(3) and
(4) of the Code or, in the absence of such regulations, in accordance with the
principles of Section 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, Employee shall be deemed to pay
Federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Employee on the Trigger Date, net of the maximum reduction in
Federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the amount of Excise Tax attributable to
Severance Payments is subsequently determined to be less than the amount taken
into account hereunder at the time of determination then, subject to applicable
law, appropriate adjustments will be made with respect to the payments
hereunder.

 

9.4.          Fees and Expenses.  The Company shall reimburse Employee for all
reasonable legal fees and expenses incurred by Employee in connection with any
tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code or any regulations pertaining thereto to any payment or
benefit provided hereunder.

 

10.   Document Surrender.  Upon the termination of Employee’s employment for any
reason, Employee shall immediately surrender and deliver to the Company all
documents, correspondence and any other information, of any type whatsoever,
from the Company or any of its agents, servants, employees, suppliers, and
existing or potential customers, that came into Employee’s possession by any
means whatsoever, during the course of employment.

 

11.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the
Commonwealth of Pennsylvania.

 

8

--------------------------------------------------------------------------------


 

12.   Jurisdiction.  The parties hereby irrevocably consent to the jurisdiction
of the courts of the Commonwealth of Pennsylvania for all purposes in connection
with any action or proceeding which arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be commenced,
prosecuted and continued only in the state or federal courts having jurisdiction
for matters arising in Wyomissing, Pennsylvania, which shall be the exclusive
and only proper forum for adjudicating such a claim.

 

13.   Notices.  All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered, delivered by
guaranteed next-day delivery or sent by facsimile (with confirmation of
transmission) or shall be deemed given on the third business day when mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

 

Penn National Gaming, Inc.

 

825 Berkshire Boulevard, Suite 200

 

Wyomissing, PA 19610

 

Fax: (610) 376-2842

 

 

 

Attention: Chairman

 

 

If to Employee, to:

 

 

Steve T. Snyder

 

c/o Penn National Gaming, Inc.

 

825 Berkshire Boulevard, Suite 200

 

Wyomissing, PA 19610

 

Fax: (610) 376-2842

 

or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

14.   Contents of Agreement; Amendment and Assignment.

 

14.1.        This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto,
including without limitation, the Initial Agreement which is hereby terminated. 
This Agreement cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the party against which it is to be
enforced.

 

14.2.        Employee may not assign any of his rights or obligations under this
Agreement.  The Company may assign its rights and obligations under this
Agreement to any successor to all

 

9

--------------------------------------------------------------------------------


 

or substantially all of its assets or business by means of liquidation,
dissolution, merger, consolidation, transfer of assets or otherwise.

 

15.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.  In addition, if any court
determines that any part of Sections 5, 6 or 7 hereof is unenforceable because
of its duration, geographical scope or otherwise, such court will have the power
to modify such provision and, in its modified form, such provision will then be
enforceable.

 

16.   Remedies.

 

16.1.        No remedy conferred upon a party by this Agreement is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or now or hereafter existing at law or in equity.

 

16.2.        No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

 

16.3.        Employee acknowledges that money damages would not be a sufficient
remedy for any breach of this Agreement by Employee and that the Company shall
be entitled to specific performance and injunctive relief as remedies for any
such breach, in addition to all other remedies available at law or equity to the
Company.

 

17.   Construction.  This Agreement is the result of thoughtful negotiations and
reflects an arms’ length bargain between two sophisticated parties, each
represented by counsel.  The parties agree that, if this Agreement requires
interpretation, neither party should be considered “the drafter” nor be entitled
to any presumption that ambiguities are to be resolved in his or her favor.

 

18.   Beneficiaries/References.  Employee shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Employee’s death by giving the Company written notice
thereof.  In the event of Employee’s death or a judicial determination of
Employee’s incompetence, reference in this Agreement to Employee shall be
deemed, where appropriate, to refer to Employee’s beneficiary, estate or other
legal representative.

 

19.   Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes, as the Company is
required to withhold pursuant to any law or governmental rule or regulation. 
Except as specifically provided otherwise in this Agreement,

 

10

--------------------------------------------------------------------------------


 

Employee shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

20.   Regulatory Compliance.  The terms and provisions hereof shall be
conditioned on and subject to compliance with all laws, rules, and regulations
of all jurisdictions, or agencies, boards or commissions thereof, having
regulatory jurisdiction over the employment or activities of Employee hereunder.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ Peter M. Carlino

 

Name:

Peter M. Carlino

 

Title:

Chairman and Chief Executive

 

 

Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Steven T. Snyder

 

Steven T. Snyder

 

11

--------------------------------------------------------------------------------
